DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The objection to the instant drawings under 37 CFR 1.83(a) is withdrawn in light of the amended drawings submitted February 16, 2022.


Specification
The objection to the title of the invention for not being descriptive is withdrawn in light of the amendment to the instant Specification.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6 and 15 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (U.S. PG Pub 2014/0184669).

Regarding Claim 1, Oh et al. teach a combined display panel (Figure 1, Element 120.  Paragraph 33) comprising N sub-displays (Figure 1, Element 110.  Paragraph 32) which are overlapped, wherein N is a positive integer greater than or equal to 2 (Paragraph 39); 
wherein each sub-display (Figure 1, Element 110.  Paragraph 32) comprises a plurality of sub-display units (Figure 5, Elements 510 and 560.  Paragraph 74), projections of sub-display units (Figure 5, Elements 510 and 560.  Paragraph 74) of any two sub-displays (Figure 1, Element 110.  Paragraph 32) on a light-emitting surface (Figure 3, Element 370.  Paragraph 62) of the combined display panel (Figure 1, Element 120.  Paragraph 33) overlap, a plurality of sub-display units (Figure 5, Elements 510 and 560.  Paragraph 74) correspondingly disposed in a same group constitute a display unit (Figure 5, Elements 510 and 560.  Paragraph 74) of the combined display panel (Figure 1, Element 120.  Paragraph 33); 
wherein each sub-display (Figure 1, Element 110.  Paragraph 32) unit of each display unit (Figure 5, Elements 510 and 560.  Paragraph 74) comprises a pixel region (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) and a transparent region (Figure 5, Elements 550 and 590.  Paragraph 74), projections of pixel regions (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) of the of sub-display units (Figure 5, Elements 510 and 560.  Paragraph 74) on the light-emitting surface (Figure 3, Element 370.  Paragraph 62) of the combined display panel (Figure 1, Element 120.  Paragraph 
wherein the combined display panel (Figure 1, Element 120.  Paragraph 33) further comprises a picture processor (Figure 2, Element 220.  Paragraphs 52 - 57) and a signal transmission unit (Figure 2, Element not shown, but is the unit that produces the lines connecting Elements 210 and 220.  Paragraph 52); 
wherein the picture processor (Figure 2, Element 220.  Paragraphs 52 - 57) divides a picture to be displayed into N bit planes (Paragraph 39) according to display content to ensure display objects having a same field depth are displayed on a same sub-display (Figure 1, Element 110.  Paragraph 32); 
wherein the signal transmission unit (Figure 2, Element not shown, but is the unit that produces the lines connecting Elements 210 and 220.  Paragraph 52) comprises N sub-transmission units (Figure 2, Element not shown, but is the sub-unit that produces each the lines connecting Elements 210 and 220.  Paragraph 52) which are in one-to-one correspondence (Seen in Figure 2) with the N sub-displays (Figure 1, Element 110.  Paragraph 32), each sub-transmission unit (Figure 2, Element not shown, but is the sub-unit that produces each the lines connecting Elements 210 and 220.  Paragraph 52) transmits information of object to be displayed to the corresponding sub-display (Figure 1, Element 110.  Paragraph 32) according to an instruction of the picture processor (Figure 2, Element 220.  Paragraphs 52 - 57).

Regarding Claim 2, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 1 (See Above), wherein projections of 

Regarding Claim 3, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 2 (See Above), wherein an area of each of the pixel regions (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) is equal to 1/N of an area (Seen in Figure 3) of the sub-display (Figure 1, Element 110.  Paragraph 32) unit, and regions outside the pixel regions (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) are transparent regions (Figure 5, Elements 550 and 590.  Paragraph 74).

Regarding Claim 4, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 1 (See Above), wherein the N sub-displays (Figure 1, Element 110.  Paragraph 32) have same area, shape and thickness (Seen in Figures 1 – 3), projections of the N sub-displays (Figure 1, Element 110.  Paragraph 32) on the light-emitting surface (Figure 3, Element 370.  Paragraph 62) of the combined display panel (Figure 1, Element 120.  Paragraph 33) completely overlap (Seen in Figures 1 – 3).

Regarding Claim 5, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 4 (See Above), wherein a distance 

Regarding Claim 6, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 1 (See Above), wherein each pixel region (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) comprises at least one red pixel (Figure 5, Elements 520 and 570.  Paragraph 74), at least one green pixel (Figure 5, Elements 530 and 575.  Paragraph 74), and at least one blue pixel (Figure 5, Elements 540 and 580.  Paragraph 74).

Regarding Claim 15, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 1 (See Above), wherein the number N of the sub-displays (Figure 1, Element 110.  Paragraph 32) is two (Seen in Figure 3).

Regarding Claim 16, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 1 (See Above), wherein the number N of the sub-displays (Figure 1, Element 110.  Paragraph 32) is four (Seen in Figure 2).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. PG Pub 2014/0184669) in view of Schowengerdt (U.S. PG Pub 2015/0205126).

Regarding Claim 14, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 1 (See Above).  Oh et al. is silent with regards to wherein a distance between an object in a picture and the light-emitting surface of the combined display panel is proportional to a field depth of the object.
Schowengerdt teaches wherein a distance between an object in a picture and the light-emitting surface of the combined display panel is proportional to a field depth of the object (Paragraphs 94 – 97).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the multilayer display of Oh et al. with the depth layers of Schowengerdt.  The motivation to modify the teachings of Oh et al. with the teachings of Schowengerdt is to provide a display that is capable of high dynamic range driving, as taught by Schowengerdt (Paragraph 98).


Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. PG Pub 2014/0184669) in view of Lo et al. (U.S. PG Pub 2016/0260258).

Regarding Claim 17, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 1 (See Above).  Oh et al. is silent with regards to wherein the combined display panel further comprises a human eye detector and an image processor; the human eye detector is configured to acquire positions of a left eye and a right eye of a user; the image processor is configured to divide a display screen of the combined display panel into two groups according to the positions of the left eye and the right eye of the user, and input into the left eye and the right eye of the user respectively.
Lo et al. teach wherein the combined display panel further comprises a human eye detector (Figure 9, Element 920.  Paragraph 96) and an image processor (Figure 9, Element 930.  Paragraph 97); 
the human eye detector (Figure 9, Element 920.  Paragraph 96) is configured to acquire positions of (Paragraph 96) a left eye and a right eye of a user (Seen in Figure 9); 
the image processor (Figure 9, Element 930.  Paragraph 97) is configured to divide a display screen of the combined display panel into two groups (Paragraph 98) according to the positions of the left eye and the right eye of the user (Seen in Figure 9), 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the multilayer display of Oh et al. with the depth layers of Lo et al.  The motivation to modify the teachings of Oh et al. with the teachings of Lo et al. is to provide a display that is capable optimizing the functionality of the display and comfort of the user viewing the display, as taught by Lo et al. (Paragraph 3).

Regarding Claim 18, Oh et al. in view of Lo et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 17 (See Above).  Oh et al. is silent with regards to wherein the human eye detector is a plurality of cameras uniformly distributed on the combined display panel and an information processor corresponding to the plurality of cameras.
Lo et al. teach wherein the human eye detector (Figure 9, Element 920.  Paragraph 96) is a plurality of cameras (Figure 9, Element 920.  Paragraph 96) uniformly distributed (Seen in Figure 9) on the combined display panel and an information processor (Figure 9, Element 930.  Paragraph 97) corresponding to the plurality of cameras (Figure 9, Element 920.  Paragraph 96).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the multilayer display of Oh et al. with the depth layers of Lo et al.  The motivation to modify the teachings of Oh et al. with the teachings of Lo et al. is to provide a display that is capable optimizing the functionality of the display and comfort of the user viewing the display, as taught by Lo et al. (Paragraph 3).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. PG Pub 2014/0184669) in view of Lo et al. (U.S. PG Pub 2016/0260258) in view of Chen (U.S. PG Pub 2014/0376074).

Regarding Claim 19, Oh et al. in view of Lo et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 17 (See Above).  Oh et al. teaches the display being combined display panel (Figure 1, Element 120.  Paragraph 33).
Oh et al. is silent with regards to wherein the image processor is a slit grating covering the light-emitting surface of the display panel.
Chen teaches wherein the image processor is a slit grating (Figure 2, Element 12.  Paragraph 25) covering the light-emitting surface of the display panel (Figure 2, Element 11.  Paragraph 13).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the multilayer display of Oh et al. and the depth layers of Lo et al. with the parallax barrier of Chen.  The motivation to modify the teachings of Oh et al. and Lo et al. with the teachings of Chen is to increase the stereoscopic effect in the display device, as taught by Chen (Paragraph 25).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. PG Pub 2014/0184669) in view of Lo et al. (U.S. PG Pub 2016/0260258) in view of Koyama (PG Pub 2012/0154696).

Regarding Claim 20, Oh et al. in view of Lo et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 17 (See Above).  Oh et al. teaches the display being combined display panel (Figure 1, Element 120.  Paragraph 33).
Oh et al. is silent with regards to wherein the image processor is a plurality of lenticular lenses covering the light-emitting surface of the display panel.
Koyama teach wherein the image processor is a plurality of lenticular lenses (Figure 6, Element 130.  Paragraph 104) covering the light-emitting surface of the display panel (Figure 6, Element 101.  Paragraph 102).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the multilayer display of Oh et al. and the depth layers of Lo et al. with the lenticular lens of Koyama.  The motivation to modify the teachings of Oh et al. and Lo et al. with the teachings of Koyama is to provide a display device with low power consumption, high definition images and no color breakup, as taught by Koyama (Paragraph 11).


Response to Arguments
Regarding the first argument, in which the applicant asserts that the prior art of record fails to teach at least the claimed picture processor.  The applicant argues that the image control unit (Element 220) of Oh et al. does not divide a picture to be displayed into N bit planes according to display content.  The examiner respectfully disagrees with the applicant’s assertion.  Oh et al. discloses “The image control unit 220 may control a single integrated image to be output by overlapping images represented by the plurality of layer displays 210. The image control unit 220 may match a synchronization of an image to be displayed through the plurality of layer displays 210, or adjust a brightness of the integrated image.  The image control unit 220 may adjust a brightness of an image represented by the plurality of layer displays 210 or a brightness of a screen, based on a relative position relationship between the plurality of layer displays 210…For example, the image control unit 220 may detect the alignment state between the plurality of layer displays 210 using a sensor, for example, and adjust a position of a pixel corresponding to a pixel value of an image for the plurality of layer displays 210 based on the detected alignment state.  The image control unit 220 may control a single image to be output by selectively displaying sub-pixels of the plurality of layer displays 210. The image control unit 220 may set a non-overlapping sub-pixel array between the plurality of layer displays 210, and the plurality of layer displays 210 may represent an image based on the non-overlapping sub-pixel array (Paragraphs 52 – 56.  Emphasis Added).”  Oh et al. further discloses “The multilayer display apparatus may control a single integrated image to be output by overlapping an image represented by the plurality of layer displays 110. The multilayer display apparatus may control an image to be represented by the plurality of layer displays 110 based on a number of the plurality of layer displays 110, a pixel array of the plurality of layer displays 110, or a sub-pixel array.  The multilayer display apparatus may convert an image to be suitable for a pixel structure of the plurality of layer displays 110, and represent the converted image through a corresponding layer display. Also, the multilayer display apparatus may control the image to be represented by the plurality of layer displays 110 to be synchronized (Paragraphs 35 – 36.  Emphasis Added).”  Therefore, it is clear that the image control unit (Element 220) controls a single image to be output and part of that control is to convert an image to be suitable for a pixel structure of the plurality of layer displays.  This disclosed “conversion” is deemed on meeting the claimed limitation.  The Office is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are considered moot in light of the above rejection and/or the response to the first argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ray et al. (U.S. PG Pub 2016/0240118) discloses a 3-D display using stacked layers similar to the instant invention.
He (U.S. PG Pub 2019/0206897) discloses a layered display device similar to the instant invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625